SIMPSON, J.
(dissenting). Webster’s International Dictionary defines “salary” as (originally, salt money given to soldiers) “recompense or consideration paid,, or stipulated to be paid, to a person at regular intervals for services; fixed regular wages, as by the year, quarter, or month; stipend.” He defines “wage” as (1) a gage or pledge or security, etc. (Obs.) (3) “In gen*606eral, that which is given as a recompense or requital,” etc. (4) “That which is pledged or paid for work or other service; pay — now chiefly in the plural,” etc. The Century Dictionary defines “wage,” as (1) gage or pledge. (2) “That which is paid for service rendered; what is paid for labor; hire — now usually in the plural.” And in a note it is stated: “Distinguished (but somewhat vaguely) from salary.” It defines, “salary” as “the recompense or consideration stipulated to be paid to a person periodically for services, usually- a fixed sum to be paid by the year, half year, or quarter.” From an examination -of the numerous cases cited in 7 Words & Phrases, 6290, 6291, and 8 Words & Phrases, 7369, et seq., while there are decisions which draw a distinction, yet there are a number where the two words have been held synonymous. So there does not seem to be any clear line between the two words which would justify this court in holding that the Legislature intended to draw a distinction between the' two. Referring to the reasons which some courts have given for the distinction I cannot see why one who receives $100 a month for services as a mechanic or artisan should be any more entitled to protection than a clerk who may not receive any more than $50. a month for his services. Consequently I'think the words are used as synonymous in the present statute. If it is a constitutional right, which every citizen has, to assign any amount due him, the man who has a small amount due him has the same right which pertains to one having a larger amount due him. On the grounds of public policy, the general principles of the law declare that an assignment of compensation not earned by a public officer is invalid, for the reason that his energies in the discharge of his duties may be crippled by the fact that his compensation has been assigned to another.
*607For a similar reason, in the protection of all persons who have contracted for the services of another, I think the Legislature may prohibit the assignment of all unearned wages and salaries. The fact that some receive much larger compensation than others does not change the principle, but only suggests to the Legislature the policy of fixing a limit as to the amount which may or may not he assigned.
I think the act in question is valid as to unearned wages or salaries.